       Case 1-19-43275-cec             Doc 19       Filed 07/02/19   Entered 07/02/19 15:08:54




UNITED STATES BANKRUPTCY COURT                              HEARING DATE: August 15, 2019
EASTERN DISTRICT OF NEW YORK                                HEARING TIME: 10:00 AM
-----------------------------------------------------x      LOCATION: Brooklyn
In re:
                                                            Case No.: 1-19-43275-cec
Deborah A. Forde,
                                                            Chapter 13

                           Debtor.                          Judge: Hon. Carla E. Craig, U.S.B.J.

------------------------------------------------------x

                               OBJECTION TO CONFIRMATION OF
                                  DEBTOR’S CHAPTER 13 PLAN

MTGLQ INVESTORS, L.P.. (the "Secured Creditor”), by and through its undersigned counsel,
objects to confirmation of Debtor’s Chapter 13 Plan, and states as follows:
    1. Deborah A. Forde (the “Debtor”), filed a voluntary petition pursuant to Chapter 13 of the
         Bankruptcy Code on May 29, 2019.
    2. Secured Creditor holds a security interest in the Debtor’s real property located at 1035 E
         81ST ST, BROOKLYN, NY 11236-4221, by virtue of a Mortgage recorded on July 31,
         2007 as CRFN: 2007000391576 of the Public Records of Kings County. Said Mortgage
         secures a Note in the amount of $270,000.00.
    3. The Debtor filed a Chapter 13 Plan (the “Plan”) on May 29, 2019 (Doc No. 2).
    4. It is anticipated that Secured Creditor’s claim will show the pre-petition arrears due
         Secured Creditor is in excess of $91,561.05 (Proof of Claim due by August 7, 2019).
         Debtor’s proposed Plan fails to provide payment of said pre-petition arrears. Therefore,
         the Plan is not in compliance with the requirements of 11 U.S.C. §§ 1322(b)(3) and
         1325(a)(5) and cannot be confirmed. Secured Creditor objects to any proposed Plan that
         fails to provide for the total amount of pre-petition arrears due and owing to Secured
         Creditor.




                                                                                                      19-355284
                                                                                           FORDE, DEBORAH
                                                                                       Objection to Confirmation
                                                                                                          Page 1
     Case 1-19-43275-cec        Doc 19     Filed 07/02/19      Entered 07/02/19 15:08:54




   5. Furthermore, Debtor’s Plan evidences an intent to seek a mortgage modification through
       this Court’s Loss Mitigation Program. However, in the event Loss Mitigation is
       unsuccessful, Secured Creditor would be entitled to payment of all the pre-petition
       arrears.
   6. In the absence of a loan modification Debtor is obligated to fund a Plan which is feasible
       to cure the arrears and total debt due to the objecting creditor within a reasonable time
       pursuant to 11 U.S.C § 1322(b)(5). Therefore, in the event that loss mitigation efforts are
       not successful, the Plan fails to satisfy the confirmation requirements of 11 U.S.C §
       1325(a)(1).
   7. Based on the foregoing, Secured Creditor objects to confirmation because the Plan is
       insufficient to cure the pre-petition arrears owed to Secured Creditor.
   8. Pursuant to of 11 U.S.C. § 1322(b)(3) and (5) the Chapter 13 Plan must cure a default
       owed to a creditor that holds a secured claim within a reasonable time. Debtor’s Plan
       does not cure the default under the Note and Mortgage held by Secured Creditor.
       Therefore, since the proposed Plan does not cure the default under the Note and
       Mortgage, Secured Creditor objects to confirmation of the Plan.
       WHEREFORE, Secured Creditor respectfully requests this Court sustain the objections
stated herein and deny confirmation of Debtor’s Plan, and for such other and further relief as the
Court may deem just and proper.
Dated: July 2, 2019


                                             RAS BORISKIN, LLC
                                             Attorney for Secured Creditor
                                             900 Merchants Concourse, Suite 310
                                             Westbury, NY 11590
                                             Phone: (516) 280-7675
                                             Fax: (516) 280-7674

                                             By: /s/Stephani A. Schendlinger
                                             Stephani A. Schendlinger, Esquire
                                             Email: SSchendlinger@rasboriskin.com

                                                                                                19-355284
                                                                                     FORDE, DEBORAH
                                                                                 Objection to Confirmation
                                                                                                    Page 2
       Case 1-19-43275-cec             Doc 19       Filed 07/02/19   Entered 07/02/19 15:08:54




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------x
In re:
                                                            Case No.: 1-19-43275-cec
Deborah A. Forde,
                                                            Chapter 13

                           Debtor.                          Judge: Hon. Carla E. Craig, U.S.B.J.

------------------------------------------------------x

                                      CERTIFICATE OF SERVICE
              I HEREBY CERTIFY that on July 2, 2019, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system, and a true and correct copy has been served via
CM/ECF or United States Mail to the following parties:

ALICE A NICHOLSON, ESQ.
26 COURT STREET
SUITE 1307
BROOKLYN, NY 11242

DEBORAH A. FORDE
1035 E 81ST STREET
BROOKLYN, NY 11236

MICHAEL J. MACCO
2950 EXPRESS DRIVE SOUTH
SUITE 109
ISLANDIA, NY 11749




                                                                                                      19-355284
                                                                                           FORDE, DEBORAH
                                                                                       Objection to Confirmation
                                                                                                          Page 3
    Case 1-19-43275-cec   Doc 19   Filed 07/02/19   Entered 07/02/19 15:08:54




OFFICE OF THE UNITED STATES TRUSTEE
EASTERN DISTRICT OF NY (BROOKLYN OFFICE)
U.S. FEDERAL OFFICE BUILDING
201 VARICK STREET, SUITE 1006
NEW YORK, NY 10014



                                    RAS BORISKIN, LLC
                                    Attorney for Secured Creditor
                                    900 Merchants Concourse, Suite 310
                                    Westbury, NY 11590
                                    Phone: (516) 280-7675
                                    Fax: (516) 280-7674

                                    By: /s/Stephani A. Schendlinger
                                    Stephani A. Schendlinger, Esquire
                                    Email: SSchendlinger@rasboriskin.com




                                                                                  19-355284
                                                                       FORDE, DEBORAH
                                                                   Objection to Confirmation
                                                                                      Page 4
